DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: Applicants’ Amendment filed September 27, 2021.

Claims 1-17 are pending in the application.  Claims 12-17 are withdrawn as they are directed to a non-elected invention.  Claim 1 is an independent claim.

Response to Arguments
Applicant’s amendments overcome the previously applied rejection as the previously applied Tsai metal layer 54 (on the left) is not the topmost metal layer of the entire semiconductor device.  
However, new rejections are made below in view of Applicant’s amendments.  In particular, it is noted that Tsai metal layer 54 (on the right) is the topmost metal layer in its section of the device.  As it would it would have been obvious to one of ordinary skill in the art that there would be situations where it is not necessary to include a top connection to any of the lower components 54, it would have been obvious to have the metal layers 54 be the topmost metal layer of the device. 
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5, and 8-11 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Patent No. 6,001,735 to Tsai (referred to hereafter as “Tsai”) in view of U.S. Patent No. 7,632,755 B2 to Kim (referred to hereafter as “Kim”).

Regarding claim 1, Tsai teaches a semiconductor device {Figure 2C, for example} comprising a metal component {54 on the right of Figure 2Cc} covered by a passivation layer {56/58/60}, wherein: said metal component {54 on the right} is part of a metal layer being the topmost metal layer 2) layer {56, column 2, lines 44-48} which is substantially planar in regions on said first and second sides of said metal component {54 on the right}; a substantially planar 
Tsai does not appear to explicitly state that layer 58 is a “Silicon Rich Oxide (SRO)” layer.  Kim shows that it was known to provide such a “second dielectric layer 140 [that] preferably comprises a silicon rich oxide” (Kim column 4, lines 13-14).  It would have been obvious to one of ordinary skill in the art to substitute the Kim silicon rich oxide for the material of the Tsai layer 58 as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.
Regarding claim 3 (that depends from claim 1), Tsai does not appear to explicitly state that said Silicon Dioxide layer {56} has a thickness in the range 2900 nm to 3100 nm.  However, routine experimentation to determine effective thicknesses for Tsai layer 56, including thicknesses within the claimed range, would have been obvious to one of ordinary skill in the art.  Regarding claim 4 (that depends from claim 1), Tsai Figure 4C shows said Regarding claim 5 (that depends from claim 1), Tsai does not appear to explicitly state that said Regarding claim 8 (that depends from claim 1), Tsai teaches said metal component {54} has at least two side surfaces {left and right sides, for example}, and a width defined as the maximum distance between said two side surfaces; and said outer layer {60} of said passivation layer does not extend below said top surface of said metal component {54} at least for a distance equal to said width on either side of said metal component.Regarding claim 9 (that depends from claim 1), Tsai teaches said outer layer {60} of said passivation layer does not extend below said top surface of said metal component {54}.Regarding claim 10 (that depends from claim 1), Tsai does not appear to explicitly show a titanium nitride (TiN) barrier layer is provided on said top surface of said metal component {54}.  Kim shows that it was known to provide such a TiN layer (115, Kim column 3, line 21).  It would have been obvious to one of ordinary skill in the art to combine the Kim TiN layer 115 with the Tsai metal layer as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11 (that depends from claim 10), Kim teaches said titanium nitride barrier layer {Kim 115} separates said metal component {Kim 110} from said region of silicon dioxide {Kim125} which is located above said metal component.

Claim 2 is rejected under 35 U.S.C. 103 as unpatentable over Tsai in view of Kim and further in view U.S. Patent No. 6,277,725 B1 to Hsiao (referred to hereafter as “Hsaio”).
Regarding claim 2 (that depends from claim 1), Hsaio shows that it was known to have said Silicon Dioxide layer {Hsaio 108} that has a top surface which is at the same height as said top surface of said metal component {Hsaio 102} in the regions on either side of said metal component.  It would have been obvious to one of ordinary skill in the art to substitute the lower top surface of the silicon dioxide layer of Hsaio for that of Tsai as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.
Claims 6-7 are rejected under 35 U.S.C. 103 as unpatentable over Tsai in view of Kim and further in view of Applicant’s Admitted Prior Art (referred to hereafter as the “AAPA”).
Regarding claim 6 (that depends from claim 1), Tsai does not appear to explicitly said passivation layer comprises a substantially planar silicon nitride (Si3N4) layer.  However, the AAPA (Figure 1 of the present application and the related description) shows that it was known for the outer layer {18} to be a silicon nitride (Si3N4) layer 
Regarding claim 7 (that depends from claim 6), the AAPA teaches said silicon nitride (Si3N4) layer {AAPA 18} is said outer layer of said passivation layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826